DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a p-side electrode located above the multi-quantum well layer and reflects a first light that is a part of the light produced by the multi-quantum well layer and travels upward, the p-side electrode comprising:
a metal electrode part comprising Al;
an ITO contact electrode part provided between the metal electrode part and the multi quantum well layer, the ITO contact electrode comprising an indium tin oxide and
an electrode part located between the metal electrode part and the ITO contact electrode part and comprising Ti, Ni or Pd, the electrode part having a film thickness of not more than 5 nm; and
a multi-stacked semiconductor layer that is located between the multi-quantum well layer and the p-side electrode comprises a plurality of p-type semiconductor layers comprising p-type AlGaN and is configured in such a manner that the first light travels out and back therewithin via reflection at the metal electrode part until meeting a second light that is a part of the light produced by the multi-quantum well layer and travels downward;
wherein a difference in refractive index between a p-type semiconductor layer and a layer adjacent thereto in the multi-stacked semiconductor layer is not more than 0.12,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895